UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YELENA CARRILLO,
                               Plaintiff,
                                                                   20-CV-1794 (JPO)
                     -v-
                                                                         ORDER
 JPMORGAN CHASE BANK, N.A.,
                    Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on February

28, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no later than

March 27, 2020.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

March 20, 2020.

       SO ORDERED.

Dated: March 9, 2020
       New York, New York
                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
